           Case 5:20-cv-01005-J Document 1-3 Filed 10/05/20 Page 1 of 2




                    IN THE DISTRICT COURT OF LINCOLN COUNTY
                               STATE OF OKLAHOMA

LATOSHA R. DAVIS,

               Plaintiff,

VS.                                                     Case   No.CG - aND - to
PRAGUE COMMUNITY HOSPITAL
and DR. VISHAL AGGARWAL, d/b/a
SANRAJ SOLUTIONS and
TRANSCENDENTAL UNION WITH
                                                                                  FILED
LOVE AND SPIRITUAL                                                              SEP 1 5 2020
ADVANCEMENT,                                                               CINDY KiRBY, COURT CLERK
                                                                         LINCOLN COUNTY. OKLAHOMA
               Defendants.

                                SUMMONS AND NOTICE OF
                            AUTOMATIC TEMPORARY INJUNCTION

       To:     Dr. Vishal Aggarwal, Registered Agent for
               Prague Community Hospital,
               Sanraj Solutions and
               Transcendental Union with Love and Spiritual Advancement
               3336 East 32"d Street, Suite 200
               Tulsa, Oklahoma 74135

You have been sued by the above named Petitioner, and you are directed to file a written Response
to the attached petition in the Court at the above address within twenty (20) days after service of this
summons upon you, exclusive of the day of service.

Within the same time, a copy of your Response must be delivered or mailed to the Petitioner.

Unless you answer the petition within the time stated, judgment will be rendered against you with
costs of the action.
                 /'k
Issued this      day of

                                                        COUR CLERK
                                                           (S al)

                                                By:
                                                        Deputy




                                                                                         EXHIBIT 3
              Case 5:20-cv-01005-J Document 1-3 Filed 10/05/20 Page 2 of 2




 Petitioner
L4 .729.5 4-4 14Y) 5
4t io         /4 , 14-t/We-€1- -      tqv
                                  I/go(/'
This summons was served on the          day of      , 20 , and you must answer the petition
within twenty (20) days after this date.


                                                 Person Serving Summons

YOU MAY SEEK THE ADVISE OF AN ATTORNEY ON ANY MATTER CONNECTED
WITH THIS SUIT OR YOUR RESPONSE. SUCH ATTORNEY SHOULD BE
CONSULTED IMMEDIATELY SO THAT A RESPONSE MAY BE FILED WITHIN THE
TIME LIMIT STATE IN THE SUMMONS. READ CAREFULLY THE ATTACHED
NOTICE OF AUTOMATIC TEMPORARY INJUNCTION, AS IT LIMITS YOUR RIGHTS.
